Citation Nr: 1314956	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  08-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for Dressler's syndrome (claimed as injury, left lung).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran provided testimony at a hearing conducted before personnel at the RO in July 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in January 2013, at which time the current appellate claim was remanded for further development to include a medical examination to address the Veteran's contentions.  Such an examination was accomplished in February 2013 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record reflects the Veteran developed Dressler's syndrome as a result of coronary artery bypass grafting at a VA medical facility in June 2007.

2.  The preponderance of the competent medical evidence reflects that Dressler's syndrome was a reasonably foreseeable consequence of the June 2007 surgical procedure, and was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.




CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for Dressler's syndrome are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent pre-adjudication notice via letters dated in April and May 2008, both of which were clearly sent prior to the September 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via a February 2013 letter, followed by readjudication of the appeal by a March 2013 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information used by VA to determine disability rating(s) and effective date(s).  Therefore, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate this claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The relevant records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the July 2009 RO hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Although he indicated in a statement dated in March 2013 that he wanted the case to remain open to submit additional evidence, and submitted a new statement detailing his contentions in April 2013, he did not identify any outstanding records to support a finding that he developed Dressler's syndrome as a result of fault on the part of VA in providing medical treatment.

With respect to the July 2009 RO hearing, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2)  requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO official who conducted the hearing accurately noted the current appellate issues, and asked questions to clarify the Veteran's contentions and treatment history.  Although this official did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claim, the Veteran, through his statements and hearing testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor has he identified any prejudice in the conduct of this hearing.  In fact, he indicated at the conclusion of the hearing that he felt that he had been given a fair and equitable opportunity to present his evidence.  See Transcript p. 7.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded a VA medical examination regarding this case in February 2013 which included an opinion that addressed the merits of his 38 U.S.C.A. § 1151 claim.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history from a review of his VA claims folder, the Board finds it is supported by an adequate foundation.  Moreover, the examiner supported this opinion by stated rationale consistent with the other evidence of record.  No competent medical evidence is of record which specifically refutes the findings of the February 2013 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

In this case, the record reflects the Veteran underwent coronary artery bypass grafting at a VA medical facility in June 2007.  He was discharged on June 19, 2007, without any complications.  On a follow-up appointment on June 19, 2007, he indicated that he was doing well.  He subsequently presented to emergency room on June 29, 2007, complaining of two-day history of sharp sternal and left upper chest pain, which was diagnosed as Dressler's syndrome.

The Veteran has contended that his bypass surgery took longer than the doctor originally stated; a couple of weeks following the surgery he experienced collapsed lungs and returned to the hospital; that the doctor who took X-rays after he returned informed him that his left lung must have been accidentally cut during the heart surgery, that he had multiple staples in the lung, and that this was what caused it to collapse.  See Transcript p. 2. 

Inasmuch as the diagnosis of Dressler's syndrome involves the lung, an internal organ, it is not a condition subject to lay diagnosis.  Moreover, the etiology of this condition involves complex medical issues to include whether it was caused by the June 2007 coronary artery bypass, and, if so, whether there was an element of fault on the part of VA in this surgical procedure.  Therefore, the Board finds that competent medical evidence is required in order to resolve this matter.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board observes that this claim was denied below on the basis that Dressler's syndrome was a known complication of heart surgery, and that there was no evidence of fault on the part of VA in the heart surgery.  However, no competent medical examination and/or opinion is of record which explicitly supports this finding.  Therefore, the Board remanded this case in January 2013 to specifically address this matter.

The February 2013 VA examiner concluded that the Veteran developed neuropathic pain after graft harvesting from his coronary artery bypass graft in 2007; and noted that this was similar to a complex regional pain syndrome related to his harvest site which was at least as likely as not due to the irritation of the nerves.  However, the examiner also stated that neuritis, neuralgia, complex regional pain syndrome was a well known potential complication of any surgery.  The examiner noted that when the skin is incised, where nerves are manipulated or retracted, a person's body could be caused to have an intense flare of neurogenic pain that was not caused by carelessness, negligence, lack of proper skill, error in judgment.  Rather, it was caused by a person's body and its response to surgery.  Moreover, the examiner stated that this complication is a foreseeable possibility and was less likely than not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the February 2013 VA examiner was aware of the Veteran's relevant medical history from examination of the Veteran and review of the VA claims folder.  Moreover, the examiner referred to the Veteran's contentions that there was fault on the part of VA in the June 2007 surgical procedure resulting in the claimed disability.  The Board further notes that the examiner's opinion did not contain any equivocal or speculative language, and that the opinion was supported by stated rationale.  Specifically, that this was a common and foreseeable consequence of any surgical procedure, and that there was no evidence of fault on the part of VA with this procedure.  As already noted, no competent medical evidence is of record which specifically refutes the February 2013 VA examiner's opinion, nor has any prejudice been identified therein.

The Board acknowledges that the Veteran expressed concern in a January 2013 statement that the action paragraphs of the Board's remand in this case referred to the surgical procedure as having occurred in June 2009 as opposed to June 2007.  The Board acknowledges that there was such a typographical error.  Although the Veteran did undergo a new procedure in June 2009, that procedure is not the subject of this appeal.  However, the February 2013 VA examiner noted the accurate date of June 2007 for the coronary artery bypass graft that is the subject of this appeal.  As such, there is no prejudice to the Veteran in the medical opinion from this typo in the Board's remand.

The Board also notes that, despite the Veteran's contentions, chest X-rays conducted in June 2007, July 2007, March 2008, as well as CT scans in June 2007, October 2007, and March 2008 do not contain evidence of a cut to the lung or multiple staples therein.  There are references to surgical clips from the coronary artery bypass graft itself.

In view of the foregoing, the Board finds that the Veteran developed Dressler's syndrome as a result of coronary artery bypass grafting at a VA medical facility in June 2007.  However, the preponderance of the competent medical evidence reflects that Dressler's syndrome was a reasonably foreseeable consequence of the June 2007 surgical procedure, and was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  Therefore, the criteria for compensation under 38 U.S.C.A. § 1151 are not met, and the claim must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for Dressler's syndrome (claimed as injury, left lung) is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


